Citation Nr: 0709776	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-37 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1986 to July 
1990 and from January 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A review of the record indicates that the veteran has applied 
for disability benefits from the Social Security 
Administration (SSA); although it appears he was denied 
benefits.  The RO has made numerous attempts to obtain the 
records associated with this application, but the SSA has not 
provided the records or returned a negative response to the 
RO's requests.  Appropriate action to obtain all records 
associated with any Social Security claim must be 
accomplished before adjudication can be made on the merits.  
See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992) (VA must obtain records form the SSA and give 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits).

The veteran is alleging that he is unemployable because of 
his service-connected post-traumatic stress disorder and 
undiagnosed illness.  There is, however, little evidence in 
the record about the effect of these service-connected 
disabilities on his ability to engage in substantially 
gainful employment.  Therefore, it is found that an 
examination would be helpful in determining entitlement to 
the benefit sought.  See Friscia v. Brown, 7 Vet. App. 294 
(1995); Gary  v. Brown, 7 Vet. App. 229 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the RO any 
evidence in his possession that might 
substantiate his claim.

2.  Attempt to obtain from the SSA the 
records pertinent to the appellant's claim 
for Social Security disability benefits.  
If such records are unavailable a notation 
to that effect should be made in the 
claims file.  

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
disabilities.  The claims folder should be 
made available to the examiner.  The 
examiner should provide an opinion as to 
whether the veteran's service-connected 
disabilities alone render him unable to 
obtain or retain gainful employment.  

4.  After conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO should 
issue a supplemental statement of the case 
and provide the veteran an appropriate 
period of time to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



